In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00115-CV
        ______________________________



     IN THE INTEREST OF C.A.A., A CHILD




      On Appeal from the County Court at Law
             Hopkins County, Texas
            Trial Court No. CV39205




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Matthew Dale Allen, appellant, filed his notice of appeal October 28, 2010.

       There is no information to indicate Allen has made efforts to have the clerk’s record filed

with this Court. Further, Allen has not paid a filing fee or made any claim of indigency. See

TEX. R. APP. P. app. A (B)(1); 20.1. On January 3, 2011, we contacted Allen by letter, giving him

an opportunity to cure the various defects, and warning him that if we did not receive an adequate

response within ten days, this appeal would be subject to dismissal for want of prosecution. See

TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from Allen. Pursuant to TEX. R. APP. P. 42.3(b), we

dismiss this appeal for want of prosecution.



                                               Bailey C. Moseley
                                               Justice

Date Submitted:        January 25, 2011
Date Decided:          January 26, 2011




                                                 2